Porter, J.
(dissenting) : In my opinion it is unjust and inequitable to hold the railway company responsible for the defect in the pavement. The city should look to the paving company alone for the damages and for the repairs. That company took the contract to do the paving and gave the city a bond for the faithful performance of the contract, and for any defects in the work it is the one responsible. That company did the work of paving, although by mutual agreement with the defendant the latter was permitted to place its ties and rails in the excavated portion of the street before the paving was completed, and paid the paving com*242pany a bonus for permission to do this. In the situation in which it found itself placed, the defendant offered and did all that was fair and reasonable. It endeavored in vain to secure the consent of the city that the specifications in respect to the top course should be altered, and whatever work the defendant railway company did towards paving the street was done as a mere subcontractor of the paving company.